Exhibit 10.2
 
2008 STOCK OPTION PLAN
OF
IMPLEX CORPORATION




1.
PURPOSES OF THE PLAN



The Purposes of the 2008 Stock Option Plan (the “Plan”) of Implex Corporation, a
Nevada corporation (the “Company”), are to:


(a)           Encourage selected employees, directors and consultants to improve
operations and increase profits of the Company;


(b)           Encourage selected employees, directors and consultants to accept
or continue employment or association with the Company or its Affiliates; and


(c)           Increase the interest of selected employees, directors and
consultants in the Company’s welfare through participation in the growth in
value of the common stock of the Company (the “Common Stock”).


Options granted under this Plan (“Options”) may be “incentive stock options”
(“ISOs”) intended to satisfy the requirements of Section 422 of the Internal
Revenue Code of 1986, as amended, and the regulations thereunder (the “Code”),
or “non-qualified options” (“NQOs”).


2.
ELIGIBLE PERSONS



Every Person who at the date of grant of an Option is an employee of the Company
or of any Affiliate (as defined below) of the Company is eligible to receive
NQOs or ISOs under this Plan.  Every person who at the date of grant is a
consultant to, or non-employee director of, the Company or any Affiliate (as
defined below) of the Company is eligible to receive NQOs under this Plan.  The
term “Affiliate” as used in the Plan means a parent or subsidiary corporation as
defined in the applicable provisions (currently Sections 424(e) and (f),
respectively) of the Code.  The term “employee” includes an officer or director
who is an employee of the Company.  The term “consultant” includes persons
employed by, or otherwise affiliated with, a consultant.


3.
STOCK SUBJECT TO THIS PLAN; MAXIMUM NUMBER OF GRANTS



Subject to the provisions of Section 6.1.1 of the Plan, the total number of
shares of stock which may be issued under Options granted pursuant to this Plan
shall not exceed Two Million Five Hundred Thousand (2,500,000) shares of Common
Stock, $.001 par value per share.  The shares covered by the portion of any
grant under the Plan which expires unexercised shall become available again for
grants under the Plan.


 
1

--------------------------------------------------------------------------------

 


4.
ADMINISTRATION



(a)           The Plan shall be administered by the Board of Directors on the
Company (the “Board”) or by a committee (the “Committee”) to which
administration of the Plan, or of part of the Plan, is delegated by the Board
(in either case, the “Administrator”).  The Board shall appoint and remove
members of the Committee in its discretion in accordance with applicable
laws.  If necessary in order to comply with Rule 16b-3 under the Exchange Act
and Section 162 (m) of the Code, the Committee shall, in the Board’s discretion,
be comprised solely of “non-employee directors” within the meaning of said Rule
16b-3 and “outside directors” within the meaning of Section 162 (m) of the
Code.  The foregoing notwithstanding, the Administrator may delegate
nondiscretionary administrative duties to such employees of the Company as it
deems proper and the Board, in its absolute discretion, may at any time and from
time to time exercise any and all rights and duties of the Administrator under
the Plan.


(b)           Subject to the other provisions of this Plan, the Administrator
shall have the authority, in its discretion: (i) to grant Options; (ii) to
determine the fair market value of the Common Stock subject to Options; (iii) to
determine the exercise price of Options granted; (iv) to determine the persons
to whom, and the time or times at which, Options shall be granted, and the
number of shares subject to each option; (v) to interpret this Plan; (vi) to
prescribe, amend, and rescind rules and regulations relating to this Plan; (vii)
to determine the terms and provisions of each Option granted (which need not be
identical), including but not limited to, the time or times at which Options
shall be exercisable; (viii) with the consent of the optionee, to modify or
amend any Option; (ix) to defer (with the consent of the optionee) the exercise
date of any Option; (x) to authorize any person to execute on behalf of the
Company any instrument evidencing the grant of an Option; and (xi) to make all
other determinations deemed necessary or advisable for the administration of
this Plan.  The Administrator may delegate nondiscretionary administrative
duties to such employees of the Company, as it deems proper.


(c)           All Questions of interpretation, implementation, and application
of this Plan shall be determined by the Administrator.  Such determinations
shall be final and binding on all persons.


5.
GRANTING OF OPTIONS; OPTION AGREEMENT



(a)           No Options shall be granted under this Plan after 10 years from
the date of adoption of this Plan by the Board.


(b)           Each Option shall be evidenced by a written stock option
agreement, in form satisfactory to the Administrator, executed by the Company
and the person to whom such Option is granted.


 
2

--------------------------------------------------------------------------------

 


(c)           The stock option agreement shall specify whether each Option it
evidences is an NQO or an ISO.


(d)           Subject to Section 6.3.3 with respect to ISOs, the Administrator
may approve the grant of Options under this Plan to persons who are expected to
become employees, directors or consultants of the Company, but are not
employees, directors or consultants at the date of approval, and the date of
approval shall be deemed to be the date of the grant unless otherwise specified
by the Administrator.


6.            TERMS AND CONDITIONS OF OPTIONS


Each Option granted under this Plan shall be subject to the terms and conditions
set forth in Section 6.1.  NQOs shall be also subject to the terms and
conditions set forth in Section 6.2, but not those set forth in Section
6.3.  ISOs shall also be subject to the terms and conditions set forth in
Section 6.3, but not those set forth in Section 6.2.


6.1           Terms and Conditions to Which All Options Are Subject.  All
Options granted under this Plan shall be subject to the following terms and
conditions:


6.1.1       
Changes in Capital Structure.  Subject to Section 6.1.2, if the stock of the
Company is changed by reason of a stock split, reverse stock split, stock
dividend, or recapitalization, combination or reclassification, appropriate
adjustments shall be made by the Board in (a) the number and class of shares of
stock subject to this Plan and each Option outstanding under this Plan, and (b)
the exercise price of each outstanding Option; provided, however, that the
Company shall not be required to issue fractional shares as a result of any such
adjustments.  Each such adjustment shall be subject to approval by the Board in
its sole discretion.



6.1.2       
Corporate Transactions.  In the event of the proposed dissolution or liquidation
of the Company, the Administrator shall notify each optionee at least 30 days
prior to such proposed action.  To the extent not previously exercised, all
Options will terminate immediately prior to the consummation of such proposed
action; provided, however, that the Administrator, in the exercise of its sole
discretion, may permit exercise of any Options prior to their termination, even
if such Options were not otherwise exercisable.  In the event of a merger or
consolidation of the Company with or into another corporation or entity in which
the Company does not survive, or in the event of a sale of all or substantially
all of the assets of the Company in which the shareholders of the Company
receive securities of the acquiring entity or an affiliate thereof, all Options
shall be assumed or equivalent options shall be substituted by the successor
corporation (or other entity) or a parent or subsidiary of such successor
corporation (or other entity); provided, however, that if such successor does
not agree to assume the Options or to substitute equivalent options therefor,
the Administrator, in the exercise of its sole discretion, may permit the
exercise of any of the Options prior to consummation of such event, even if such
Options were not otherwise exercisable.



 
3

--------------------------------------------------------------------------------

 


6.1.3       
Time of Option Exercise.  Subject to Section 5 and Section 6.3.4, Options
granted under this Plan shall be exercisable (a) immediately as of the effective
date of the stock option agreement granting the Option, or (b) in accordance
with a schedule as may be set by the Administrator (each such date on such
schedule, the “Vesting Base Date”) and specified in the written stock option
agreement relating to such Option.  In any case, no Option shall be exercisable
until a written stock option agreement in form satisfactory to the Company is
executed by the Company and the optionee.



6.1.4       
Option Grant Date.  The date of grant of an Option under this Plan shall be the
date as of which the Administrator approves the grant.



6.1.5       
Nontransferability of Option Rights.  Except with the express written approval
of the Administrator which approval the Administrator is authorized to give only
with respect to NQOs, no Option granted under this Plan shall be assignable or
otherwise transferable by the optionee except by will, by the laws of descent
and distribution or pursuant to a qualified domestic relations order.  During
the life of the optionee, an Option shall be exercisable only by the optionee.



6.1.6       
Payment. Except as provided below, payment in full, in cash, shall be made for
all stock purchased at the time written notice of exercise of an Option is given
to the Company, and proceeds of any payment shall constitute general funds of
the Company.  The Administrator, in the exercise of its absolute discretion, may
authorize any one or more of the following additional methods of payment:



 
(a)
Subject to the discretion of the Administrator and the terms of the stock option
agreement granting the Option, delivery by the optionee of shares of Common
Stock already owned by the optionee for all or part of the Option price,
provided the fair market value (determined as set forth in section 6.1.10) of
such shares of Common Stock is equal on the date of exercise to the Option
price, or such portion thereof as the optionee is authorized to pay by delivery
of such stock; and



 
(b)
Subject to the discretion of the Administrator, through the surrender of shares
of Common Stock then issuable upon exercise of the Option, provided the fair
market value (determined as set forth is Section 6.1.10) of such shares of
Common Stock is equal on the date of exercise to the Option price, or such
portion thereof as the optionee is authorized to pay by surrender of such stock.



 
4

--------------------------------------------------------------------------------

 




6.1.7       
Termination of Employment.  If for any reason other than death or permanent and
total disability, an optionee ceases to be employed by the Company or any of its
Affiliates (such event being called a “Termination”), Options held at the date
of Termination (to the extent then exercisable) may be exercised in whole or in
part at any time within three months of the date of such Termination, or such
other period of not less than 30 days after the date of such Termination as is
specified in the Option Agreement or by amendment thereof (but in no event after
the Expiration Date); provided, however, that if such exercise of the Option
would result in liability for the optionee under Section 16(b) of the Exchange
Act, then such three-month period automatically shall be extended until the
tenth day following the last date upon which optionee has any liability under
Section 16(b) (but in no event after the Expiration Date).  If an optionee dies
or becomes permanently and totally disabled (within the meaning of Section
22(e)(3) of the Code) while employed by the Company or an Affiliate or within
the period that the Option remains exercisable after Termination, Options then
held (to the extent then exercisable) may be exercised, in whole or in part, by
the optionee, by the optionee’s personal representative or by the person to whom
the Option is transferred by devise or the laws of descent and distribution, at
any time within six months after the death or six months after the permanent and
total disability of the optionee or any longer period specified in the Option
Agreement or by amendment thereof (but in no event after the Expiration
Date).  For purposes of this Section 6.1.7, “employment” includes service as a
director or as a consultant.  For purposes of this Section 6.1.7, an optionee’s
employment shall not be deemed to terminate by reason of sick leave, military
leave or other leave of absence approved by the Administrator, if the period of
any such leave does not exceed 90 days or, if longer, if the optionee’s right to
reemployment by the Company or any Affiliate is guaranteed either contractually
or by statute.



6.1.8       
Withholding and Employment Taxes.  At the time of exercise of an Option and as a
condition thereto, or at such other time as the amount of such obligations
becomes determinable (the “Tax Date”), the optionee shall remit to the Company
in cash all applicable federal and state withholding and employment taxes.  Such
obligation to remit may be satisfied, if authorized by the Administrator in its
sole discretion, after considering any tax, accounting and financial
consequences, by the optionee’s (i) delivery of a promissory note in the
required amount on such terms as the Administrator deems appropriate, (ii)
tendering to the Company previously owned shares of Stock or other securities of
the Company with a fair market value equal to the required amount, or (iii)
agreeing to have shares of Common Stock (with a fair market value equal to the
required amount) which are acquired upon exercise of the Option withheld by the
Company.



6.1.9       
Other Provisions.  Each Option granted under this Plan may contain such other
terms, provisions, and conditions not inconsistent with this Plan as may be
determined by the Administrator, and each ISO granted under this Plan shall
include such provisions and conditions as are necessary to qualify the Option as
an “incentive stock option” within the meaning of Section 422 of the Code.



 
5

--------------------------------------------------------------------------------

 


6.1.10     
Determination of Value.  For purposes of the Plan, the fair market value of
Common Stock or other securities of the Company shall be determined as follows:



 
(a)
Fair market value shall be the closing price of such stock on the date before
the date the value is to be determined on the principal recognized securities
exchange or recognized securities market on which such stock is reported, but if
selling prices are not reported, its fair market value shall be the mean between
the high bid and low asked prices for such stock on the date before the date the
value is to be determined (or if there are no quoted prices for such date, then
for the last preceding business day on which there were quoted prices).



 
(b)
In the absence of an established market for the stock, the fair market value
thereof shall be determined in good faith by the Administrator, with reference
to the Company’s net worth, prospective earning power, dividend-paying capacity,
and other relevant factors, including the goodwill of the company, the economic
outlook in the Company’s industry, the Company’s position in the industry, the
Company’s management, and the values of stock of other corporations in the same
or similar line of business.



6.1.11      
Option Term.  Subject to Section 6.3.4, no Option shall be exercisable more than
10 years after the date of grant, or such lesser period of time as is set forth
in the stock option agreement (the end of the maximum exercise period stated in
the stock option agreement is referred to in this Plan as the “Expiration
Date”).



6.2           Terms and Conditions to Which Only NQOs Are Subject.  Options
granted under this Plan which are designated as NQOs shall be subject to the
following terms and conditions:


6.2.1       
Exercise Price



 
(a)
Except as set forth in Section 6.2.1(b), the exercise price of a NQO shall be
not less than 85% of the fair market value (determined in accordance with
Section 6.1.10) of the stock subject to the Option on the date of grant.



 
(b)
To the extent required by applicable laws, rules and regulations, the exercise
price of a NQO granted to any person who owns, directly or by attribution under
the Code (currently Section 424(d)), stock possessing more than ten percent of
the total combined voting power of all classes of stock of the Company or any
Affiliate (a “Ten Percent Shareholder”) shall in no event be less than 110% of
the fair market value (determined in accordance with Section 6.1.10) of the
stock covered by the Option at the time the Option is granted.



 
6

--------------------------------------------------------------------------------

 


6.3           Terms and Conditions to Which Only ISOs Are Subject.  Options
granted under this Plan which are designated as ISOs shall be subject to the
following terms and conditions:


6.3.1                      Exercise Price.


(a)           Except as set forth in Section 6.3.1(b), the exercise price of an
ISO shall be determined in accordance with the applicable provisions of the Code
and shall in no event be less than the fair market value (determined in
accordance with Section 6.1.10) of the stock covered by the Option at the time
the Option is granted.


(b)           The exercise price of an ISO granted to any Ten Percent
Shareholder shall in no event be less than 110% of the fair market value
(determined in accordance with Section 6.1.10) of the stock covered by the
Option at the time the Option is granted.


6.3.2                      Disqualifying Dispositions.  If stock acquired by
exercise of an ISO granted pursuant to this Plan is disposed of in a
“disqualifying disposition” within the meaning of Section 422 of the Code (a
disposition within two years from the date of grant of the Option or within one
year after the transfer of such stock on exercise of the Option), the holder of
the stock immediately before the disposition shall promptly notify the Company
in writing of the date and terms of the disposition and shall provide such other
information regarding the Option as the Company may reasonably require.


6.3.3                      Grant Date.  If an ISO is granted in anticipation of
employment as provided in Section 5(d), the Option shall be deemed granted,
without further approval, on the date the grantee assumes the employment
relationship forming the basis for such grant, and, in addition, satisfies all
requirements of this Plan for Options granted on that date.


6.3.4                      Term.  Notwithstanding Section 6.1.11, no ISO granted
to any Ten Percent Shareholder shall be exercisable more than five years after
the date of grant.


6.3.5                      Manner of Exercise


 
(a)
An optionee wishing to exercise an Option shall give written notice to the
Company at its principal executive office, to the attention of the officer of
the Company designated by the Administrator, accompanied by payment of the
exercise price and withholding taxes as provided in Sections 6.1.6 and
6.1.8.  The date the Company receives written notice of an exercise hereunder
accompanied by payment of the exercise price will be considered as the date such
Option was exercised.



 
7

--------------------------------------------------------------------------------

 


 
(b)
Promptly after receipt of written notice of exercise of an Option and the
payments called for in Section 7(a), the Company shall, without stock issue or
transfer taxes to the optionee or other person entitled to exercise the Option,
deliver to the optionee or such other person a certificate or certificates for
the requisite number of shares of stock.  An optionee or permitted transferee of
the Option shall not have any privileges as a shareholder with respect to any
shares of stock covered by the Option until the date of issuance (as evidenced
by the appropriate entry on the books of the Company or a duly authorized
transfer agent) of such shares.



7.
EMPLOYMENT OR CONSULTING RELATIONSHIP



Nothing in this Plan or any Option granted hereunder shall interfere with or
limit in any way the right of the Company or of any of its Affiliates to
terminate any optionee’s employment or consulting at any time, nor confer upon
any optionee any right to continue in the employ of, or consult with, the
Company or any of its Affiliates.
 
8.
CONDITIONS UPON ISSUANCE OF SHARES



Shares of Common Stock shall not be issued pursuant to the exercise of an Option
unless the exercise of such Option and the issuance and delivery of such shares
pursuant thereto shall comply with all relevant provisions of law, including,
without limitation, the Securities Act of 1933, as amended (the “Securities
Act”)


9.
NONEXCLUSIVITY OF THE PLAN

 
The adoption of the Plan shall not be construed as creating any limitations on
the power of the Company to adopt such other incentive arrangements, as it may
deem desirable, including, without limitation, the granting of stock options
other than under the Plan.


10.
AMENDMENTS TO PLAN



The Board may at any time amend, alter, suspend or discontinue this
Plan.  Without the consent of an optionee, no amendment, alteration, suspension
or discontinuance may adversely affect outstanding Options except to conform
this Plan and ISOs granted under this Plan to the requirements of federal or
other tax laws relating to incentive stock options.  No amendment, alteration,
suspension or discontinuance shall require shareholder approval unless (a)
shareholder approval is required to preserve incentive stock option treatment
for federal income tax purposes or (b) the Board otherwise concludes that
shareholder approval is advisable.


 
8

--------------------------------------------------------------------------------

 


11.
EFFECTIVE DATE OF PLAN; TERMINATION



This Plan shall become effective upon adoption by the Board; provided, however,
that no Option shall be exercisable unless and until written consent of the
shareholders of the Company, or approval of shareholders of the Company voting
at a validly called shareholder’s meeting, is obtained within twelve months
after adoption by the Board.  If such shareholder approval is not obtained
within such time, Options granted hereunder shall be of the same force and
effect as if such approval was obtained except that all ISOs granted hereunder
shall be treated as NQOs.  Options may be granted and exercised under this Plan
only after there has been compliance with all applicable federal and state
securities laws.  This Plan shall terminate within ten years from the date of
its adoption by the Board.
 
 
 
 
9

--------------------------------------------------------------------------------


 
 
 